Case 8:21-cv-01155-MSS-JSS Document 1 Filed 05/13/21 Page 1 of 5 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

 JASON BAMFORD,

       Plaintiff,

 v.                                     CASE NO.:

 MAINSAIL PROPERTY
 MANAGEMENT, LLC
 d/b/a THE EPICUREAN,

     Defendant.
 __________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff,   JASON    BAMFORD        (“Plaintiff”),   by   and   through

 undersigned counsel, brings this action against Defendant, MAINSAIL

 PROPERTY MANGEMENT, LLC d/b/a THE EPICUREAN (“Defendant”),

 and in support of his claims states as follows:

                       JURISDICTION AND VENUE

       1.      This is an action for damages under the Fair Labor Standards

 Act (“FLSA”), 29 U.S.C. § 201 et seq., for retaliation under 29 U.S.C. §

 215(a)(3).

       2.      This Court has subject matter jurisdiction under 28 U.S.C. §

 1331 and 29 U.S.C. § 201 et seq.
Case 8:21-cv-01155-MSS-JSS Document 1 Filed 05/13/21 Page 2 of 5 PageID 2




         3.    Venue is proper in the Middle District of Florida, because all of

 the events giving rise to these claims occurred in Hillsborough County,

 Florida.

                                     PARTIES

         4.    Plaintiff is a resident of Hillsborough County, Florida.

         5.    Defendant operates a hotel in Hillsborough County, Florida.

                          GENERAL ALLEGATIONS

         6.    Plaintiff has satisfied all conditions precedent, or they have

 been waived.

         7.    Plaintiff has hired the undersigned attorneys and agreed to

 pay them a fee.

         8.    Plaintiff requests a jury trial for all issues so triable.

         9.    At all times material hereto, Plaintiff was “engaged in the

 production of goods” for commerce within the meaning of Sections 6 and 7

 of the FLSA, and as such was subject to the individual coverage of the

 FLSA.

         10.   At all times material hereto, Plaintiff was an “employee” of

 Defendant within the meaning of the FLSA.

         11.   At all times material hereto, Defendant was an “employer”

 within the meaning of the FLSA, 29 U.S.C. §203(d).




                                       2
Case 8:21-cv-01155-MSS-JSS Document 1 Filed 05/13/21 Page 3 of 5 PageID 3




       12.      Defendant continues to be an “employer” within the meaning

 of the FLSA.

       13.      At all times material hereto, Defendant was and continues to

 be an enterprise engaged in the “providing of services for commerce”

 within the meaning of the FLSA, 29 U.S.C. §§ 203(r) and 203(s).

       14.      At all times relevant to this action, the annual gross sales

 volume of Defendant exceeded $500,000 per year.

       15.      At all times material hereto, the work performed by Plaintiff

 was directly essential to the business performed by Defendant.

                                    FACTS

       16.      Plaintiff began working for Defendant as an executive chef in

 Tampa, and he worked in this capacity until December 2020.

       17.      On or about December 10, 2021, Plaintiff complained about

 his coworkers not being paid overtime in accordance with the FLSA.

       18.      On or about December 18, 2021, Defendant retaliated against

 Plaintiff for engaging in protected activity under the FLSA by terminating

 his employment.

       19.      Defendant’s actions were willful, and showed reckless

 disregard for the provisions of the FLSA.




                                    3
Case 8:21-cv-01155-MSS-JSS Document 1 Filed 05/13/21 Page 4 of 5 PageID 4




                     COUNT I – FLSA RETALIATION

         20.   Plaintiff realleges and readopts the allegations of paragraphs 1

 through 19 of this Complaint, as though fully set forth herein.

         21.   By requesting to be paid in accordance with the FLSA, Plaintiff

 engaged in protected activity under the FLSA.

         22.   By terminating his employment, Defendant retaliated against

 Plaintiff for engaging in protected activity under the FLSA.

         23.   The foregoing conduct, as alleged, constitutes a willful

 violation of the FLSA, within the meaning of 29 U.S.C. § 255(a).

         24.   Plaintiff was injured due to Defendant’s violations of the

 FLSA.

         WHEREFORE, Plaintiff demands:

               a)     A jury trial on all issues so triable;

               b)     That process issue and that this Court take jurisdiction

                      over the case;

               c)     That this Court enter a judgment, stating that

                      Defendant retaliated against Plaintiff in violation of the

                      FLSA;

               d)     Compensation for lost wages, benefits, and other

                      remuneration;




                                       4
Case 8:21-cv-01155-MSS-JSS Document 1 Filed 05/13/21 Page 5 of 5 PageID 5




              e)     Compensatory damages, including emotional distress,

                     allowable at law; and

              f)     For such further relief as this Court deems just and

                     equitable.

                          JURY TRIAL DEMAND

       Plaintiff demands trial by jury as to all issues so triable.

       Dated this 13th day of May, 2021.

                                         Respectfully submitted,



                                         _______________________
                                         LUIS A. CABASSA
                                         Florida Bar Number: 0053643
                                         WENZEL FENTON CABASSA, P.A.
                                         1110 N. Florida Avenue, Suite 300
                                         Tampa, Florida 33602
                                         Main Number: 813-224-0431
                                         Direct Dial: (813) 379-2565
                                         Facsimile: 813-229-8712
                                         Email: lcabassa@wfclaw.com
                                         Email: gnichols@wfclaw.com
                                         Attorneys for Plaintiff




                                     5
